MEMORANDUM *
Assignee Somerset Village Townhomes Condominium Association appeals the district court’s summary judgment in favor of the defendant insurance companies. We have jurisdiction pursuant to 28 U.S.C. § 1291 and review de novo. Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir.2008).
*695The Association argues on appeal that the district court erred by finding no coverage in light of undisputed evidence that Faramarz Ghoddoussi’s failure to investigate and repair construction defects, while he acted as the association director, caused water damage to the property. Contrary to the insurance companies’ contention, the Association adequately argued this point in the district court. We agree with the Association’s causation argument. The undisputed evidence establishes that Ghoddoussi’s acts, as the sole officer and director of the Association, caused some of the property damage. As a result, his acts, if merely negligent, were covered under the policy. The district court’s ruling to the contrary is reversed, and we remand for further proceedings consistent with this decision.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.